DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note Regarding the Status of claim 4
As set forth in previous office actions, claim 4 is omitted from the initial claims presented with this application. As this is interpreted as inadvertent and in support of compact prosecution, claim 4 has been interpreted as canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
	Cancel claim 4.


Allowable Subject Matter
Claims 1-3, 5-17 and 19 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a light curing device for dental restoration materials, comprising a light source, a control device for the light curing device, and an actuation element for actuation of a regular cure mode and a separate actuation element for actuation of a pre-curing mode, wherein the pre-curing mode consists of a prefixed dosage consisting of a single prefixed power in the range of 800 to 1000 mW/cm2 and a single prefixed time in the range of 1 msec to 10 seconds in order to prevent a material to fully harden and the pre-curing mode is set by a manufacturer and cannot be changed by a purchaser or user, in addition to all additionally recited limitation of claim 1 and 19. The closest prior art being Fischer (US 6,103,203) which discloses a dental light curing device (light curing system 10) which has a light source, control device and actuation element as set forth in the previous office action. Fischer discloses only one actuation element for operating the pre-curing mode and curing mode, instead of a first and second actuation element of the pre-curing mode and curing mode.  Fischer also fails to disclose the pre-curing mode consisting of a prefixed dosage that is a single a single prefixed power in the range of 800 to 1000 mW/cm2 and a single prefixed time in the range of 1 msec to 10 seconds in order to prevent a material to fully harden which cannot be changed by the user or purchaser. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772